Citation Nr: 0729505	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for blood clots, to 
include as secondary to diabetes mellitus, Type II (DM).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to DM.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent 
prior to September 28, 2005, a rating in excess of 20 percent 
from September 28, 2005, and for a rating in excess of 30 
percent from January 8, 2007 for right lower extremity 
neuropathy.

5.  Entitlement to an initial rating in excess of 10 percent 
prior to September 28, 2005, a rating in excess of 20 percent 
from September 28, 2005, and for a rating in excess of 30 
percent from January 8, 2007 for left lower extremity 
neuropathy.

6.  Entitlement to an effective date prior to September 28, 
2005 for service connection for peripheral neuropathy of the 
upper extremities. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002, April 2004, July 2004, 
and May 2006 rating decisions of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a hearing before a Veterans Law 
Judge (VLJ) in June 2004 and then before another VLJ in 
September 2005.  Both judges will participate in the deciding 
of the veteran's claims.

The veteran's claims were previously remanded by the Board in 
September 2004, March 2006, and December 2006.




FINDINGS OF FACT

1.  The veteran's current blood clot and IBS disabilities 
first developed many years after discharge from service, are 
unrelated to the veteran's service, and are not caused or 
aggravated by the veteran's service-connected DM.

2.  The veteran has never received a diagnosis of PTSD.

3.  Prior to September 28, 2005 the veteran's right lower 
extremity neuropathy was manifested by mild incomplete 
paralysis, from September 28, 2005 to January 7, 2007 it was 
manifested by moderate incomplete paralysis, and from January 
8, 2007 it has been manifested by severe incomplete 
paralysis.

4.  Prior to September 28, 2005 the veteran's left lower 
extremity neuropathy was manifested by mild incomplete 
paralysis, from September 28, 2005 to January 7, 2007 it was 
manifested by moderate incomplete paralysis, and from January 
8, 2007 it has been manifested by severe incomplete 
paralysis.

5.  In an April 2004 rating decision, the RO denied the 
veteran's claim for service connection for peripheral 
neuropathy of the upper extremities and the veteran did not 
appeal that denial.

6.  Following the April 2004 final rating decision, the RO 
received a May 16, 2005 correspondence from the veteran which 
the Board considers an informal request to reopen the claim 
for service connection for peripheral neuropathy of the upper 
extremities.


CONCLUSIONS OF LAW

1.  Blood clot and IBS disabilities were not incurred in, or 
aggravated by, active service, and they are not caused or 
aggravated by the veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) (2006).

3.  The criteria for an initial rating in excess of 10 
percent prior to September 28, 2005; the criteria for a 
staged rating in excess of 20 percent from September 28, 2005 
to January 7, 2007; and the criteria for a staged rating in 
excess of 30 percent from January 8, 2007; for right lower 
extremity neuropathy have not been met.  38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2006).

4.  The criteria for an initial rating in excess of 10 
percent prior to September 28, 2005; the criteria for a 
staged rating in excess of 20 percent from September 28, 2005 
to January 7, 2007; and the criteria for a staged rating in 
excess of 30 percent from January 8, 2007; for left lower 
extremity neuropathy have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.124a, Diagnostic Code 8521.

5.  The criteria for an earlier effective date of May 16, 
2005, for a grant of service connection for peripheral 
neuropathy of the upper extremities have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
an August 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.  

By letters in December 2003, January 2004, April 2004, and 
April 2005, the RO notified the veteran of its duty to assist 
him in obtaining pertinent evidence and medical records to 
support his service connection and increased rating claims as 
well as requested that he submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the veteran as to what the evidence must show to 
establish entitlement for his service connection and 
increased rating claims.  The RO also requested that the 
veteran identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  Therefore, the Board believes that 
the veteran was on notice of the fact that he should submit 
any pertinent evidence in his possession.  

The Board finds that any timing error of the notice did not 
affect the essential fairness of the adjudication of 
veteran's claims.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (any error in VCAA notification should be 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption).  The Board notes that after providing the 
veteran with proper notice and fulfilling its duty to assist, 
the originating agency readjudicated the veteran's service 
connection and increased rating claims by way of an April 
2007 supplemental statement of the case.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete notice been provided at an earlier 
time.

With respect to the veteran's claim for an earlier effective 
date, the Board notes that a letter sent to the veteran in 
August 2006 informed the veteran of the information and 
evidence necessary to substantiate the claim, informed the 
veteran of which portion, if any, of the evidence is to be 
provided by the veteran and which part, if any, the VA will 
attempt to obtain on behalf of the veteran.  In addition, The 
RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  The Board notes that after providing the 
veteran with proper notice and fulfilling its duty to assist, 
the originating agency readjudicated the veteran's effective 
date claim by way of a December 2006 supplemental statement 
of the case.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete notice been 
provided at an earlier time.

The record reflects that the veteran's service medical 
records, VA medical records, Social Security Administration 
(SSA) records, and private medical records have been 
obtained.  The veteran has been provided appropriate VA 
medical examinations.  The veteran has provided testimony at 
two hearings before Veterans Law Judges.  In addition, the 
veteran wrote to VA in May 2006 that he had furnished VA with 
all evidence in his possession.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Legal Criteria for Service Connection Claims:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

An essential requirement for granting service connection is 
medical evidence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability").  See 38 U.S.C. § 1110.  In the absence of proof 
of present disability, there can be no valid claim.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).  While 38 C.F.R. § 3.310(b) 
as stated here was added to the regulation effective October 
10, 2006, it does not change the existing law, it merely puts 
into the regulation the existing case law.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (Service connection is 
permitted for aggravation of a non-service-connected 
disability caused by a service-connected disability).

I.  Entitlement to service connection for blood clots, to 
include as secondary to DM.

At the June 2004 hearing the veteran reported that he had had 
blood clots removed from one leg and that he felt like the 
blood clots were coming back.  At the September 2005 hearing 
the veteran asserted that he had a blood clot of the left leg 
as a result of his service-connected diabetes mellitus.  

The medical evidence of record, including service medical 
records, SSA records, private medical records, and VA medical 
records, reveals that the veteran did not have any blood clot 
disability during service or for more than 26 years following 
discharge from service.  None of the medical evidence 
indicates that there is any relationship between the 
veteran's current blood clot disability of the left lower 
extremity, also diagnosed as deep vein thrombosis, and his 
military service.

While the veteran has asserted that his blood clot disability 
of the left leg was incurred as a result of his service-
connected diabetes, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  None of the numerous medical records 
discussing the veteran's blood clot disability have noted 
that such disability has been caused or aggravated by the 
veteran's service-connected diabetes.  On the contrary, both 
a March 2006 VA examiner and a January 2007 VA examiner have 
expressed the opinion that the veteran's thrombophlebitis and 
hematoma of the left leg have not been affected by the 
veteran's service-connected diabetes mellitus.  In March 
2006, the VA physician stated that there was no association 
between diabetes and increased tendency to have 
thrombophlebitis.  The physician stated that it was far or 
more likely than not that the thrombophlebitis was not 
related to the veteran's preexisting diagnosis of diabetes.  
In January 2007, the VA physician stated that it was unlikely 
that there was any relationship between his diabetes and 
thrombophlebtis and the hematoma of his left leg which was 
secondary to trauma.  Given the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and service connection for blood clots, 
to include as secondary to diabetes mellitus, is not 
warranted.

II.  Entitlement to service connection for IBS, to include as 
secondary to DM.

At his September 2005 hearing the veteran's spouse noted that 
the veteran had to follow a certain diet due to his diabetes.  
She and the veteran asserted that the veteran had irritable 
bowel syndrome that was caused by the veteran's service-
connected diabetes.  The veteran did not provide any 
testimony regarding IBS at his June 2004 hearing.

The medical evidence of record, including service medical 
records, private medical records, SSA records and VA medical 
records, reveals that the veteran did not have an irritable 
bowel syndrome disability during service or for more than 30 
years following discharge from service.  None of the medical 
evidence indicates that there is any relationship between a 
current IBS disability and his military service.

While the veteran and his daughter have asserted that the 
veteran has a chronic IBS as a result of his service-
connected diabetes, as laypersons they are not competent to 
render a medical opinion.  See Espiritu.  There are also no 
medical records indicating that the veteran has an IBS 
disability that has been caused or aggravated by the 
veteran's service-connected diabetes.  A VA examiner stated 
in March 2006 that the veteran had intermittent abdominal 
cramping and diarrhea which is consistent with IBS.  However 
the examiner then went on to say that he was unaware of any 
relationship between diabetes and IBS.  When the VA physician 
again examined the veteran in January 2007, he diagnosed the 
veteran as having IBS and opined that such was not related to 
the veteran's military service and that IBS was unrelated to 
the veteran's service-connected diabetes.  In this case there 
is no competent evidence indicating that IBS was caused or 
aggravated by service or by the service-connected diabetes 
mellitus, and there is medical evidence stating that the 
veteran's IBS is unrelated to service and that IBS was not 
caused or aggravated by the service-connected diabetes 
mellitus.  Consequently, the preponderance of the evidence is 
against the veteran's claim, and service connection for IBS, 
to include as secondary to diabetes mellitus, is not 
warranted.

III.  Entitlement to service connection for PTSD.

The veteran testified at his September 2005 hearing that he 
had nightmares and flashbacks resulting from his being a 
medic in Vietnam.  The veteran provided no testimony 
regarding PTSD at his June 2004 hearing.

Post service medical records reveal that the veteran has 
received diagnoses of personality disorder and alcohol abuse.  
A review of the medical evidence of record, including service 
medical records, VA medical records, SSA records, and private 
medical records, fails to show any diagnoses of PTSD.  
Furthermore, the veteran was examined by a VA psychologist in 
April 2006 and again in December 2006, and each time the VA 
psychologist stated that the veteran does not have PTSD.  In 
April 2006, the VA examiner stated that he found no evidence 
of PTSD.  He stated that he could not elicit PTSD symptoms.  
In December 2006, the VA examiner stated that he did not find 
symptomatology to warrant the diagnosis of PTSD.  He stated 
that although the veteran reported PTSD symptoms, he did not 
provide any details about those symptoms.

While the veteran maintains that he has PTSD due to his 
military service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Since there has been no diagnosis of PTSD, the veteran has 
not met the first criteria of 38 C.F.R. § 3.304(f) for 
service connection for PTSD.  Service connection can not be 
granted unless the veteran has a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that service connection for PTSD is 
not warranted.

IV.  Entitlement to increased staged ratings for right and 
left lower extremity neuropathy.

A November 2002 rating action granted the veteran service 
connection and 10 percent ratings for neuropathy of the right 
and left lower extremities as secondary to service-connected 
diabetes mellitus.  The November 2002 rating decision was the 
initial rating granting service connection for neuropathy of 
the lower extremities.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Separate staged ratings have been 
assigned in this case.  The 10 percent ratings were made 
effective May 8, 2001 by an April 2004 rating decision.  By 
rating action in May 2006 the RO granted the veteran 20 
percent separate staged ratings for neuropathy of each lower 
extremity, effective from September 28, 2005.  Finally, an 
April 2007 rating decision granted the veteran separate 
staged ratings of 30 percent for neuropathy of each lower 
extremity, effective from January 8, 2007.

The RO rated the right and left lower extremity disabilities 
under Diagnostic Code 8521, which addresses the external 
popliteal nerve (common peroneal), and relates to the nerves 
around the feet.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  
The Board agrees that the RO has rated the veteran's service-
connected condition under the most appropriate Diagnostic 
Code.  The Board will continue to adjudicate the claims under 
Diagnostic Code 8521.  This code provides a 10 percent rating 
for mild incomplete paralysis; a 20 percent rating is 
assigned for moderate incomplete paralysis; and a 30 percent 
rating is assigned for severe incomplete paralysis.  Id.  A 
40 percent rating is assigned for "complete" paralysis, 
manifested by foot drop and slight drop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding Diagnostic Code 8510.  

A.  Prior to September 28, 2005

The Board finds that the evidence prior to September 28, 2005 
indicates that the veteran did not meet the criteria for more 
than a 10 percent rating for either his right or his left 
lower extremity neuropathy.  On VA examination in September 
2002 the veteran reported some numbness of the feet at night, 
but he denied burning dysesthesia.  The veteran did not 
describe any limitations due to the numbness of his feet.  
Physical examination revealed that pain and touch sensation 
were diminished in both feet up to the ankles.  
Proprioception was intact in both feet.  Vibratory sensation 
was absent in both feet.  The veteran's gait was normal.  The 
examiner stated that the veteran had mild distal symmetrical 
sensory peripheral neuropathy of both lower extremities.  The 
veteran's gait was again noted by VA to be normal in February 
2004.  

At his June 2004 hearing, the veteran reported pain and 
numbness in his legs and feet.

On VA examination in February 2005 the veteran' was noted to 
have normal gait and stance and it was noted that he moved 
about without difficulty.  

The medical evidence prior to September 28, 2005 indicates 
that the veteran's neuropathy of the lower extremities 
resulted in only sensory symptoms, and the September 2002 VA 
examiner specifically stated that the veteran's symptoms were 
mild in nature.  Since none of the medical evidence prior to 
September 28, 2005 indicates that the peripheral neuropathy 
of either lower extremity was more than mild in nature, an 
initial rating in excess of 10 percent prior to September 28, 
2005 is not warranted for either lower extremity.

B.  From September 28, 2005 to January 7, 2007

The Board finds that the medical evidence from September 28, 
2005 to January 7, 2007 indicates that the veteran did not 
meet the criteria for more than a 20 percent rating for 
either his right or his left lower extremity neuropathy.

At his September 28, 2005 hearing the veteran asserted that 
he had pain and swelling in his legs due to his service-
connected peripheral neuropathy of the lower extremities.

On VA examination in April 2006 the veteran reported symptoms 
of numbness and tingling of the lower extremities resulting 
in poor balance.  The veteran stated that he could walk only 
about 50 feet or stand for about 20 minutes because of the 
pain that would develop in his lower extremities.  
Examination revealed that the veteran had normal proximal 
strength of the lower extremities.  Strength in the distal 
lower extremities was about 80 percent of normal.  The 
veteran's gait was mildly ataxic.  Pain and touch sensation 
were diminished in a symmetrical stocking distribution up to 
the knees bilaterally.  Proprioception was moderately 
diminished in the feet and vibratory sensation was absent in 
the feet.  Knee jerks were trace and symmetrical, ankle jerks 
were absent bilaterally, and plantar responses were flexor 
bilaterally.  The examiner stated that the veteran had 
moderate distal symmetrical sensory motor peripheral 
neuropathy of the lower extremities.  

The medical evidence from September 28, 2005 to January 7, 
2007 indicates that the veteran's neuropathy of either lower 
extremity was no more than moderate in nature.  Furthermore, 
the April 2006 VA examiner specifically stated that the 
veteran's neuropathy of each lower extremity was moderate in 
nature.  Accordingly a staged rating in excess of 20 percent 
from September 28, 2005 to January 7, 2007 is not warranted 
for either lower extremity.



C.  From January 8, 2007

The Board finds that the medical evidence from January 8, 
2007 indicates that the veteran did not meet the criteria for 
more than a 30 percent rating for either his right or his 
left lower extremity neuropathy.

A January 8, 2007 VA examination report notes that the 
veteran reported numbness, tingling, and pain in his feet.  
The veteran had poor balance and reported falling every day.  
The veteran stated that he had trouble getting in the bathtub 
and that he had a cane, but that the cane had broken.  
Examination reveal deep tendon reflexes to be trace and 
absent.  Toes were downgoing and motor exam revealed 
diminished strength in the feet, more on the right than on 
the left and that involved dorsiflexion more than plantar 
flexion, and eversion more than inversion.  The veteran had 
increased pain and vibration in the glove-and-stocking 
distribution.  There was loss of proprioception in the feet.  
The VA examiner stated that the veteran has severe 
polyneuropathy of all four extremities.  

A rating in excess of 30 percent for right or left lower 
extremity neuropathy requires complete paralysis of the 
external popliteal nerve.  From January 8, 2007, the veteran 
has only been noted to have severe incomplete paralysis of 
the lower extremities.  None of the medical evidence has 
indicated that the veteran has complete paralysis of either 
lower extremity.  Accordingly a staged rating in excess of 30 
percent from January 8, 2007  is not warranted for either 
lower extremity.

V.  Entitlement to an earlier effective date for service 
connection for peripheral neuropathy of the upper 
extremities.

By rating action in May 2006, the veteran was granted service 
connection for peripheral neuropathy of the upper 
extremities, effective from September 8, 2005.  In the May 
2006 rating decision currently on appeal, the RO determined 
the veteran requested that his claim for service connection 
for peripheral neuropathy of the upper extremities be 
reopened at the September 28, 2005 hearing.  The veteran 
asserts that he first applied for service connection for his 
upper extremity disabilities on November 15, 2003 and that he 
should therefore be granted service connection from that 
date.

The record does support the veteran's assertion that he first 
applied to VA for service connection for peripheral 
neuropathy of the upper extremities on November 15, 2003.  
However, the RO denied the veteran's claim by rating action 
in April 2004.  The RO informed the veteran of the denial of 
his claim by an April 2004 letter which also informed him 
that he had a year to disagree with the denial of his claims.  
While the veteran did submit a notice of disagreement 
regarding certain claims denied by the April 2004 rating 
decision, he did not appeal the April 2004 denial of his 
claim for service connection for peripheral neuropathy of the 
upper extremities.  Thus, the decision became final as to 
that issue.
 
Following the April 2004 rating decision and prior to the 
September 28, 2005 effective date assigned, the RO received a 
correspondence from the veteran on May 16, 2005.  In this 
correspondence, the veteran asserted that his peripheral 
neuropathy had worsened.  He stated that his feet and left 
leg peripheral neuropathy was getting worse.  He also stated 
that his right arm and hand was loosing circulation.  The 
Board finds that this correspondence can be considered an 
informal claim of service connection for peripheral 
neuropathy of the upper extremities.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim. 38 C.F.R. § 3.155.  
The Board notes that a formal application form was not 
forwarded to the veteran.  Thus, the Board finds that the May 
16, 2005 correspondence will become the date of the claim.

There is no communication received from the veteran or his 
representative which could be considered a request to reopen 
his claim for service connection for peripheral neuropathy of 
the upper extremities prior to May 16, 2005.  

As noted above, the veteran did not submit a notice of 
disagreement regarding the denial of his upper extremity 
peripheral neuropathy claim within a year of the April 2004 
rating decision, and therefore the April 2004 rating decision 
became final with respect to that claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  

When new and material evidence is received after final 
disallowance of a claim, the effective date of an award of 
service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).  In this case, the date of receipt of 
claim, May 16, 2005, is later than the date entitlement 
arose.  Thus, an earlier effective date of May 16, 2005 is 
assignable for the grant of service connection for peripheral 
neuropathy of the upper extremities.  The regulations do not 
provide for assigning an effective date prior to May 16, 
2005.  

The Board notes that the veteran argues that an effective 
date of November 2003, the date of his initial claim of 
service connection for peripheral neuropathy of the upper 
extremities, should be assigned.  In Rudd v. Nicholson, No. 
02-300 (U.S. Vet. App. August 18, 2006), the Court held that 
when a rating decision is final, only a request for a 
revision premised on clear and unmistakable error (CUE) could 
result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.  The veteran had one year from notification of the 
April 2004 RO decision to initiate an appeal by filing a 
notice of disagreement (NOD) with the decision, and the 
decision became final when an appeal was not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  The claim for 
service connection for peripheral neuropathy of the upper 
extremities was denied by rating decision of April 2004, and 
was never appealed within the appellate period, thus making 
the claim final.  Thus, the attempt to overcome finality in 
raising a freestanding claim must be dismissed.  As such, the 
veteran is precluded from receiving an effective date of 
November 2003, the date of his original claim of service 
connection.

In light of the foregoing, an earlier effective date of May 
16, 2005, but not earlier is assignable for the grant of 
service connection for peripheral neuropathy of the upper 
extremities.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to service connection for blood clots, to include 
as secondary to diabetes mellitus, is denied.

Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to diabetes mellitus, is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent 
prior to September 28, 2005, a staged rating in excess of 20 
percent from September 28, 2005, and for a staged rating in 
excess of 30 percent from January 8, 2007 for right lower 
extremity neuropathy, is denied.

Entitlement to an initial rating in excess of 10 percent 
prior to September 28, a staged rating in excess of 20 
percent from September 28, 2005, and for a staged rating in 
excess of 30 percent from January 8, 2007 for left lower 
extremity neuropathy, is denied.




	(CONTINUED ON NEXT PAGE)




Entitlement to an earlier effective date of May 16, 2005 for 
service connection for peripheral neuropathy of the upper 
extremities, is granted. 



			
	JOHN J. CROWLEY	D.C. SPICKLER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                     
______________________________________________
	K. OSBORNE
	Veterans Law Judge      
Board of Veterans' Appeals


 Department of Veterans Affairs


